Case 1:20-cr-00068-DLH Document 239 Filed 07/13/20 Page 1 of 1
o™,

Case 1:20-cr-00068-DLH *SEALED* Document 14 Filed 06/04/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

v. )
Dajanique Nche Marshall Case No. 1:20-cr-68-06 7
J ° :
) ~
Defendant =
2
ARREST WARRANT 3
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Dajanique Nche Marshall

who is accused of an offense or violation based on the following document filed with the court:

 

Mf Indictment 1 Superseding Indictment (1 Information © Superseding Information © Complaint
O Probation Violation Petition Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances

 

 

Date: 06/04/2020 /s/ Carla Schultz

Issuing officer’s signature

Carla Schultz, Deputy Clerk

Printed name and litle

 

City and state: Bismarck, ND

 

Return

 

This warrant was received on (date) _ lu 2@2q__. and the person was arrested on (date) +/¢/ze 7D
at (city and state) DETROIT, AAA . ,

Date: —+4| iS | 282@ _ LE. A

Arresting officer's signature

Printed name aid title

 

 

 
